IN THE COURT OF APPEALS OF IOWA

                                     No. 18-0452
                               Filed October 24, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

OMAR ALEJANDRO CONTRERAS-GONZALEZ,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Timothy T.

Jarman, District Associate Judge.



       The defendant challenges his sentences for possession of a controlled

substance and theft in the third degree. AFFIRMED.



       Priscilla E. Forsyth, Sioux City, for appellant.

       Thomas J. Miller, Attorney General, Kevin R. Cmelik, Israel J. Kodiaga, and

Kelli A. Huser (until withdrawal), Assistant Attorneys General, for appellee.



       Considered by Potterfield, P.J., and Bower and McDonald, JJ.
                                          2


McDONALD, Judge.

       In this consolidated appeal, Omar Contreras-Gonzalez challenges his

sentences upon conviction for two misdemeanor offenses—theft in the third

degree and possession of a controlled substance, methamphetamine. On appeal,

Contreras-Gonzales contends the district court denied him the right of allocution

prior to imposing sentence. We review sentencing procedures for an abuse of

discretion. See State v. Craig, 562 N.W.2d 633, 634 (Iowa 1997).

       The defendant’s argument in this case is wholly without merit. Pursuant to

Iowa Rule of Criminal Procedure 2.23(3)(d), a defendant has the right to address

the court personally “to make a statement in mitigation of punishment.” However,

this right is waivable. See State v. Marshall, No. 16-1729, 2017 WL 1733257, at

*2 (Iowa Ct. App. May 3, 2017) (“A defendat may waive the right of allocution.”

(citing State v. Jones, 817 N.W.2d 11, 19 (Iowa 2012)). Here, the defendant

entered a written guilty plea and waiver of rights in both misdemeanor cases. Each

plea and waiver contained an express waiver in bold print, stating, “I waive my right

to be present at sentencing and I waive my right to allocution.” This is sufficient to

effect a knowing and voluntary waiver of the right of allocuation. See id.; State v.

Culberson, No. 13-2049, 2015 WL 6509754, at *1 (Iowa Ct. App. Oct. 28, 2015);

State v. Shadlow, Nos. 11-2047, 11-2048, 2013 WL 263340, at *1-3 (Iowa Ct. App.

Jan. 24, 2013).

       We affirm the defendant’s sentences.

       AFFIRMED.